AO 9 1 Rev. 5/85) Criminal Com laint
         USDC IN/ND case 2:20-mj-00082-APR document 1 filed 06/01/20 page 1 of 13
                                       United States District Court
                                                     for the
                                       NORTHERN DISTRICT OF INDIANA


UNITED STATES OF AMERICA

                           V.                                               Case No. 2:20-mj-82
                                                                            SEALED
Gustavo Mata

                                CRIMINAL COMPLAINT BY TELEPHONE OR
                                 OTHER RELIABLE ELECTRONIC MEANS
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 1, 2012, in the county of Lake in the Northern District of Indiana and
elsewhere., the defendant(s) violated:

Code Section                                                            Offense Description
18 U.S.C, Section 1959(a)(l)                                     Murder in Aid Racketeering


This criminal complaint is based on these facts:
See attached affidavit.


..f Continued on the attached sheet.




                                                      C    lainant's signature
                                                      Special Agent, John Tallarico
                                                      FBI

Attested to by the applicant in accordance with the requirements of Fed. R. Crim . P 4 .1 by email
transmission and telephonic confirmation.


June l, 2020                                                   s/Andrew P. Rodovich
Date                                                  Judge's Signature


Hammond, Indiana                                      Andrew P. Radovich , U.S. Magistrate Judge
City and State                                        Name and Title of Judicial Officer
  USDC IN/ND case 2:20-mj-00082-APR document 1 filed 06/01/20 page 2 of 13


                                   Affidavit
      John Tallarico, Special Agent, Federal Bureau of Investigation, being

sworn, deposes and states the following:


      1.    I am a Special Agent with the Federal Bureau of Investigation

(FBI) and have been so employed for over nine years. I am currently

assigned to the Chicago Will County Safe Streets Task Force, which

investigates gangs, violent crime, and drug activity in the south suburbs of

Chicago, Illinois. During my time as a Special Agent, I have been involved in

investigating criminal gang activity and narcotics distribution. My duties

include the investigation of violations of federal law. I have participated in

multiple gang related investigations, arrests and gang related interviews. I

have participated in the investigation of violent and gang-related crimes, to

include drug and firearms offenses. I have investigated and participated in

cases involving persons violating the federal firearms and narcotics laws, as

well as individuals violating racketeering laws.

      2.    The information contained in this affidavit is based upon my

firsthand knowledge and the information provided by other law enforcement

officers and witnesses. This affidavit is being submitted for the limited

purpose of establishing probable cause for a federal complaint, and therefore

contains only a summary of the relevant facts . I have not included each and

every fact known to me concerning this investigation.

                                        1
  USDC IN/ND case 2:20-mj-00082-APR document 1 filed 06/01/20 page 3 of 13


        3.      Your Affiant has been involved in an investigation of the LATIN

DRAGON NATION (LDN) street gang over the past two years. This

investigation has been conducted by the FBI, Bureau of Alcohol, Tobacco,

Firearms, and Explosives (ATF), Hammond Police Department, Chicago

Police Department, the United States Attorney's Office for the Northern

District of Indiana (NDIN), and has involved several other state and local law

enforcement agencies.

        4.      During the course of this investigation, five superseding

indictments have charged members and associates of the LDN with

Conspiracy to Participate in Racketeering Activity (RICO Conspiracy) in

violation of 18 U.S.C. 1962(d) and other related counts in United States v.

Manuel Diaz, et al., Cause No. 2:l 7-CR-138 NDIN.1 Of the eighteen

defendants charged in this case, thirteen were either charged with or pleaded

guilty to participating in a homicide. To date, nine defendants have pleaded

guilty to Conspiracy to Participate in Racketeering Activity and five of the

nine have acknowledged to participating in a homicide.




1 In the RICO Conspiracy charged in Count One of the Fifth Superseding Indictment, in which Manuel Diaz and
Jonathan Arevalo and others are charged, one of the overt acts charges as follows :
On or about July 1, 2012, JONATHAN AREVALO, MANUEL DIAZ, and another LATIN DRAGON NATION member were
on the back porch of AREVALO's residence . Upon seeing a suspected rival gang member walking past an adjacent
building, AREVALO provided a firearm to the LATIN DRAGON NATION member, who used the firearm to shoot at
the suspected rival, Kelly Vann (Victim #9), striking him in the head, resulting in his death .
As indicated below, GUSTAVO MATA is the unnamed co-conspirator who shot and killed Kelly Vann .

                                                      2
  USDC IN/ND case 2:20-mj-00082-APR document 1 filed 06/01/20 page 4 of 13



      5.      As detailed below, the investigation has revealed that GUSTAVO

MATA also known as (AKA) "Angel" is a member of the LDN street gang. At

all times relevant to this criminal complaint, the LDN was and are a street

gang that is a criminal organization whose members and associates engage in

acts of violence, including murder, attempted murder, robbery, aggravated

battery, aggravated assault, kidnapping and narcotics distribution, and

which operates in the Northern District of Indiana, Chicago, Illinois, and

elsewhere.

      6.      On the basis of the information contained in this affidavit, I

submit that the facts contained herein are sufficient to establish probable

cause to believe that on July 01 , 2012, in Chicago, IL, GUSTAVO MATA

committed the crime of Murder in Aid of Racketeering by shooting and killing

Kelly Vann.


   General Background and Structure of the Latin Dragon Nation

      7.      The LDN, including its leadership, membership , and associates,

constituted an enterprise as defined in Title 18, United States Code,

1959(b)(2), that is, a group of individuals associated in fact, that were

engaged in and the activities of which affected, interstate and foreign

commerce. The enterprise constituted an ongoing organization whose




                                         3
 USDC IN/ND case 2:20-mj-00082-APR document 1 filed 06/01/20 page 5 of 13


members, prospects and associates functioned as a continuing unit for a

common purpose of achieving the objectives of the enterprise.

      8.     The structure of the LDN included, but was not limited to, the

following:

      a.     The LDN is a Chicago-based criminal street gang that that

currently has groups of members and associates known as "Neighborhood

Sets" in Northwest Indiana, Southeast Chicago, and Chicago's Southeast

Suburbs.

      b.     The LDN has a detailed and uniform organizational structure,

which is outlined- along with various prayers, codes of behavior, and

rituals-in a written "Bible" distributed to certain members throughout the

reg10n.

      c.     The LDN's colors are black and white. The symbols of the LDN

include a diamond and a dragon.

      d.     The LDN's hierarchy and structure consist of an Overall Chief.

The ranks within the Neighborhood Sets consist of Chief, Lieutenant,

Sergeant of Arms, Chief of Security, Soldiers, and prospective members

known as "Shorties."

      e.     The LDN are affiliated with the "Folk" nation of gangs, whose

alliance is primarily applicable to incarcerated members and associates.

Rival street gangs of the LDN include, but are not limited to, the Latin

                                       4
  USDC IN/ND case 2:20-mj-00082-APR document 1 filed 06/01/20 page 6 of 13


Kings, Ambrose, Spanish Gangster Disciples, Black P. Stone, and Spanish

Vice Lords.

                                  Membership

      9.       In order to join the LDN prospective members or "shorties" are

required to prove themselves by committing various criminal acts such as

drug sales or shooting at rival gang members in support of the gang. If

selected for membership, a prospective member may be given a "violation" of

a certain number of minutes, which entails the prospective member getting

beaten by multiple members of the LDN. While a "shorty" is attempting to

join the gang his conduct is observed by the members of the LDN. While a

"shorty" is attempting to join the gang, he is considered a part of the LDN

family and entitled to the full protection of the enterprise. The "shorty" is also

subject to the rules and orders of the enterprise.


                             Purposes of the Enterprise


      10.     The purposes of the enterprise included, but were not limited to,

the following:

            a. Enriching the leaders, member, and associates of the enterprise

              through, among other things, the illegal trafficking of controlled

               substances.




                                         5
USDC IN/ND case 2:20-mj-00082-APR document 1 filed 06/01/20 page 7 of 13


      b. Preserving and protecting the power, territory, operations, and

         proceeds of the enterprise through the use of threats,

         intimidation, violence and destruction including, but not limited

         to, acts of murder, attempted murder, assault with a dangerous

         weapon, and other acts of violence.

      c. Promoting and enhancing the enterprise and its members' and

         associates' activities.

      d. Keeping victims in fear of the -enterprise and in fear of its

         leaders, members, and associates through threats of violence and

         violence. The leaders, members, and associates of the enterprise

         undertook steps to prevent the detection of their criminal

         activities, and sought to prevent and resolve the imposition of

         any criminal liabilities upon their leaders, members, and

         associates, by the use of murder, violence, and intimidation

         directed against witnesses, victims, and others. As part of this

         practice, the enterprise enforced what it referred to as a "SOS" or

         shoot on sight order, or also known as "KOS" or, kill on sight,

         against LDN members who were suspected of having cooperated

         with law enforcement. Providing support to gang members who

         were charged with, or incarcerated for, gang-related activities.



                                     6
  USDC IN/ND case 2:20-mj-00082-APR document 1 filed 06/01/20 page 8 of 13


                 The July 1, 2012 Homicide of Kelly Vann

      11.   LDN, through its members and associates, engages in

racketeering activity, as defined in Title 18, United States Code, Sections

1969(b)(l) and 1961(1), that is, acts involving murder, in violation of the laws

of the Illinois and Indiana and narcotics offenses in violation of federal law.

      12.   On July 1, 2012, at approximately 2:10 a.m., the Chicago Police

Department (CPD) was dispatched to a vacant lot located at 8821 South

Exchange Avenue, Chicago in response to an individual down calling for help.

Upon arrival, officers met with a Chicago Fire Department (CFD) ambulance

on scene where Kelly Vann, a 49 year old black male, was unresponsive.

While on scene, CPD officers spoke with Arturo Arevalo of 881 7 South

Exchange Avenue. Arevalo advised that he called 911 after hearing a person

calling for help. Vann was transported to Christ Memorial Hospital where he

received an x-ray that determined he was the victim of a small caliber

gunshot wound to the head. Vann was pronounced dead later on July 1, 2012.

      13.   CPD processed the homicide scene and recovered a 2 liter Nehi

plastic pop bottle, a Marlboro cigarette butt, and suspected blood next to

where Vann was found. As part of their investigation, CPD took a swab of the

2 liter Nehi plastic pop bottle for DNA, and submitted it to the Illinois State

Police (ISP) Forensic Science Center for analysis. On March 4, 2014, CPD

was notified by the ISP Forensic Science Center that a DNA association had

                                        7
 USDC IN/ND case 2:20-mj-00082-APR document 1 filed 06/01/20 page 9 of 13


been found with the swab from the 2 liter Nehi plastic pop bottle. The DNA

from the 2 liter Nehi plastic pop bottle was associated with Manuel Diaz, a

documented member of the LDN.

      14.   On March 4, 2020, as a result of the current investigation into

the LDN in the NDIN, Diaz pleaded guilty to Conspiracy to Participate in

Racketeering Activity. Within his plea agreement, Diaz acknowledged

participating in numerous acts of violence as part of the LDN activities. One

included the murder of Charles Berrios on September 30, 2017 in Hammond,

IN. Diaz also agreed that "on July 1, 2012, I accompanied a co-defendant and

another LDN member, when that LDN member shot and killed a 49-year old

man that we mistook for a rival gang member."

      15.   During the Diaz plea hearing, the government proffered facts to

support Diaz's guilty plea. Of the facts , the following was proffered:

      On July 1, 2012, the Defendant accompanied a Jonathan Arevalo and
      another LDN member on the rear porch of Arevalo's residence, when
      that LDN shot and killed a 49 year old man (Vann, Kelly) that they
      mistook for a rival gang member. During the investigation, CPD
      recovered the Defendant's DNA from a bottle located in close
      proximately from where Vann, Kelly's body was found.

At the conclusion of the proffer, Diaz under oath acknowledged these facts.

      16.   Additionally, a fired bullet was recovered from Vann during the

autopsy. The fired bullet was also submitted to the ISP Forensic Science




                                        8
  USDC IN/ND case 2:20-mj-00082-APR document 1 filed 06/01/20 page 10 of 13


Center for analysis. The Forensic Science Center determined that the fired

bullet recovered from Vann during the autopsy was a .22 caliber.

      17.   During the course of the ongoing investigation into the LDN in

the Northern District of Indiana, two Cooperating Defendants pleaded guilty

to the RICO Conspiracy and provided information about the Vann homicide.

      18.   During an interview on September 17, 2019, Cooperating

Defendant #1 acknowledged to drinking alcohol at Jonathan Arevalo's house

on the night of June 30, 2012. According to Cooperating Defendant #1 ,

Jonathan Arevalo, Manuel Diaz, and GUSTAVO MATA were also there

drinking. Cooperating Defendant #1 left in the early morning hours of July 1,

2012, and returned later that day to give Arevalo, Diaz, and MATA a ride.

Cooperating Defendant #1 noticed that they were all extremely quiet during

the car ride so later on Cooperating Defendant #1 asked MATA what had

happened. MATA explained to Cooperating Defendant #1 that he (MATA)

used a rifle to shoot an older black male in the head from the back porch at

Arevalo's house after Cooperating Defendant #1 left Arevalo's house.

Cooperating Defendant #1 had previously seen the rifle MATA used at

Arevalo' s house several times and knew it to be kept right inside the door

from the back porch at Arevalo's house. Cooperating Defendant #1 knew the

rifle to be a LDN rifle. According to Cooperating Defendant #1 , MATA got his

"teardrop" tattoo under his eye to commemorate the murder. Additionally,

                                       9
  USDC IN/ND case 2:20-mj-00082-APR document 1 filed 06/01/20 page 11 of 13


Cooperating Defendant #1 was present when Cooperating Defendant #2 and

Manuel Diaz used to urinate on the memorial for Vann. Cooperating

Defendant #1 explained that they initially believed that Vann was a member

of the Black P Stone street gang, a rival of the LDN, but they later learned

that Vann was the father of a black member of the LDN named "Coco."

      19.   During an interview on August 7, 2019, Cooperating Defendant

#2 said that another co-defendant told Cooperating Defendant #2 that

GUSTAVO MATA killed an older black man in a gangway near Jonathan

Arevalo's house on Exchange Avenue. The same co-defendant also told

Cooperating Defendant #2 that the older black man that MATA killed had a

son who was a black member of the LDN named "Coco." Cooperating

Defendant #2 stated that they initially believed the older black man was a

member of the Black P Stone street gang. Cooperating Defendant #2 believed

that Cooperating Defendant #1 and Diaz were also aware of this homicide.

     20.    In addition Arevalo, another co-defendant, told Cooperating

Defendant #2 that they used to urinate on the spot where the "old man" was

killed. Additionally, Cooperating Defendant #2 knew that MATA had a

"teardrop" tattoo to represent the fact that he (MATA) committed the murder.

     21.    Cooperating Defendant #1 knew MATA to be a member of the

LDN since at least 2009, when Cooperating Defendant #1 sought to join the

LDN. On May 5, 2012, Burnham Police Department arrested MATA for

                                      10
  USDC IN/ND case 2:20-mj-00082-APR document 1 filed 06/01/20 page 12 of 13


weapons violations while accompanied by other self-admitted LDN members,

including a co-defendant in the Diaz, et al case. During a post-Miranda

statement, MATA also admitted that he was a LDN member. Cooperating

Defendant #2 knew MATA to be a member of the LDN from at least the time

of his release in September 2012 from a three-year prison sentence.

Additionally, MATA has a tattoo of a diamond on his neck, which your

Affiant knows to be one of the symbols of the LDN.

      22.   Based on interviews with cooperators and other members of the

LDN, your Affiant understands that targeting a rival gang member would

increase a LDN member's level of respect and status within the LDN; and

although MATA mistakenly killed a non-rival, the killing still increased his

status within the gang. In an attempt to further capitalize on the respect

from the homicide, MATA got a "teardrop" tattoo to commemorate this

murder.

      23.   The investigation has revealed that on July 1, 2012, Jonathan

Arevalo's house was 8817 South Exchange Avenue in Chicago. Of note,

Arturo Arevalo, whom CPD spoke with on the scene ofVann's homicide on

July 1, 2012, is Jonathan Arevalo's father.

      24.   This complaint and warrant is being considered electronically

vial telephone or other reliable means, in accordance with Federal Rules of



                                       11
 USDC IN/ND case 2:20-mj-00082-APR document 1 filed 06/01/20 page 13 of 13


Criminal Procedure 4.1. Furthermore, this affidavit has been electronically

transmitted verbatim to the judge.

                                 Conclusion

      25.   Based on the information provided in this affidavit, there is

probable cause to believe that MATA committed murder in aid of

racketeering, in violation of Title 18, United States Code, Sections 1959(a)(l)

and 2, that is, for the purpose of maintaining and increasing position in LDN,

an enterprise engaged in racketeering activity, MATA did intentionally and

knowingly murder Kelly Vann, in violation of Illinois Compiled Statutes 720

Section 5/9-1.

                              FURTHERAFFIANT SAYETH NAUGHT.




                              J ~LARICO, SPECIAL AGENT
                              FEDERAL BUREAU OF INVESTIGATION


This affidavit and accompanied warrant have been transmitted to me
electronically and the affiant has verbally attested to the truth and accuracy
of the contents via telephone this 1st day of June, 2020.


                                   s/Andrew P. Rodovich
                              Andrew P. Radovich
                              United States Magistrate Judge
                              Northern District of Indiana




                                       12
